Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5 and 9 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the Examiner notes Ucasz (US 2016/0298467) describes a complex profile workpiece, such as a turbine airfoil, that can be coated with a ceramic based coating, where the composition can vary by location on the substrate based on localized property requirements such as erosion resistance and impact resistance and can be graded between the two locations (note [0003]-[0007], [0038]-[0043], [0049], figures 2, 6) where the coating can be applied by thermal spraying such as plasma spray ([0048]).  The Examiner also notes Clark et al (US 5683226) describes a complex profile workpiece, such as blades or vanes, with different compositions provided to different areas based on the angle of attack (impact angle) on the portions of the workpiece (abstract, figure 2, column 1, lines 25-65).  Zimmermann et al (US 2014/0287149) describes a thermal spraying system that allows two different materials to be applied in changing amounts/ratios along the surface of a workpiece that can be complex, such a turbine blade, where the properties of the coating that can be adjusted include ductility and erosion resistance ([0025], [0032], [0061], [0063]-[0079], [0102], [0140], figure 1, figure 5).  However, while these references indicate the application of varied coatings to different locations on a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413.  The examiner can normally be reached on M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718